Order entered November       9 , 2012


                                                In The
                                        Court of Zppeato
                             If iftb Rtititritt of Texao at 313affass
                                          No. 05-11-01641-CR
                                          No. 05-11-01642-CR

                                      CHIUNG-YAU LEE, Appellant

                                                  V.

                                 THE STATE OF TEXAS, Appellee

                        On Appeal from the 296th Judicial District Court
                                     Collin County, Texas
                       Trial Court Cause Nos. 429-81558-09, 429-81559-09

                                              ORDER

        The Court REINSTATES the appeals.

        On October 8, 2012, we ordered the trial court to make findings regarding why

appellant's brief had not been filed. On November 6, 2012, we received appellant's brief,

together with extension motions. Therefore, we VACATE the October 8, 2012 order.

        We GRANT the November 6, 2012 extension motions and ORDER appellant's brief

filed as of the date of this order.


                                                                        L
                                                         DAVID L. BRIDGES
                                                         JUSTICE